DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendments received 02-22-2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wohlfromm ‘391 (US 2009/0288739 A1) in view of Danforth ‘207 (US 5,900,207), Lock ’13 (Lock, T. (2013, September 8). “3D printing with Acetal Filament”. Retrieved from http://blog.think3dprint3d.com/2013/09/3d-printing-with-acetal-filament.html), Foley ’13 (Foley, Batchelder ‘058 (US 5,866,058).
Regarding claim 7, Wohlfromm ‘391 teaches:
heating a mixture (M) to a temperature (TM) (¶ [0053], [054])
depositing the mixture (M) into a chamber to form a three-dimensional green body (¶ [0049])
wherein the mixture (M) comprises
(a) from 40 to 70 % by volume of an inorganic powder (IP) based on the total volume of the mixture (M) (¶ [0033], [0039])
(b) form 30 to 60 % by volume based on the total volume of the mixture (M) of a binder (B) consisting of (¶ [0034], [0037])
(b1) from 50 to 96 % by weight of at least one polyoxymethylene (POM) based on the total weight of the binder (B) (¶ [0035])
(b2)  from 2 to 35 % by weight of at least one polyolefin (PO) based on the total weight of the binder (B) (¶ [0036])
(b3) from 2 to 40 % by weight of at least one further polymer (FP) based on the total weight of the binder (B) (¶ [0037])
after the depositing, removing at least 95% by weight of component (b1) from the three-dimensional green body to form a three-dimensional brown body (¶ [0050], [0051], [0059]).
Wohlfromm ‘391 is silent regarding the mixture being deposited using a layer-based additive technique.  In analogous art of binder-particulate mixture forming, Danforth ‘207 suggests that a flowable mixture of inorganic particulate and binders may be deposited using a layer-based additive technique for the benefit of forming near-net shapes with reduced manufacturing time and cost (column 1, lines 14-36; column 2, lines 31-48; column 2, lines 58-60).  Lock ’13 (pp. 1-5) and Foley ’13 (pp. 1-4) suggest that materials like POM (a.k.a. acetal) as 
Wohlfromm ‘391 and Danforth ‘207 are silent regarding a temperature of the build chamber being in the range of from 50°C to 80°C.  In analogous art of additive manufacturing of thermally solidifiable materials, Batchelder ‘058 suggests that the temperature at which the deposited body is maintained is a result effective variable because it may be altered in order to minimize distortion and optimize geometric accuracy of the body, and that the desired temperature can be achieved by maintaining the temperature of the build environment (column 1, lines 29-37; column 2, lines 24-26 and 31-35; column 3, lines 10-19; column 4, lines 56-65; column 5, lines 6-14 and 36-42).  It has been held that determining an optimum value of a result effective variable involves only routine skill in the art.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wohlfromm ‘391, Danforth ‘207, Lock ’13, and Foley ’13 by optimizing the temperature of the build chamber for the benefit of minimizing distortion and optimizing geometric accuracy of the body, as suggested by Batchelder ‘058.
Regarding claim 2, Wohlfromm ‘391 further teaches the mixture (M) further comprises as a component (c) from 0.1 to 5 % by volume of at least one dispersant based on the total volume of the mixture (M) (¶ [0038], [0039]).
Regarding claim 3, Wohlfromm ‘391 further teaches the inorganic powder (IP) is a powder of at least one inorganic material selected from the group consisting of a metal, a metal alloy, and a ceramic material (¶ [0033]).
Regarding claim 4, Wohlfromm ‘391 further teaches component (b1) is a polyoxymethylene (POM) copolymer which is prepared by polymerization of at least 50 mol-% of 
Regarding claim 5, Wohlfromm ‘391 further teaches the further polymer (FP) being at least one selected from the group as claimed (¶ [0037]).
Regarding claim 6, Wohlfromm ‘391 further teaches the particle size of the inorganic powder (IP) is from 0.1 to 80 µm (¶ [0041]).
Regarding claim 8, Wohlfromm ‘391 further teaches the temperature (TM) during the heating is from 140 to 240°C (¶ [0053], [0054]).  It is also noted that Danforth ‘207 suggests temperatures in this range may be utilized for layer-based additive forming (column 15, lines 40-41; column 16, lines 61-62).
 Regarding claim 10, Wohlfromm ‘391 further teaches the removing of the binder (B) comprises removal by an acidic treatment (¶ [0050], [0055]).
Regarding claim 11, Wohlfromm ‘391 further teaches the removing of the binder (B) is performed at a temperature below the melting point of the binder (¶ [0050], [0055]).
Regarding claim 12, Wohlfromm ‘391 further teaches after the removing of the binder (B), sintering the three-dimensional brown body to form a three-dimensional sintered body (¶ [0052]). 
Regarding claim 13, Danforth ‘207 suggests depositing a mixture using a layer-based additive technique as described for claim 7 above, and further suggests the mixture is provided to a nozzle and is then heated to a temperature (TM) prior to deposition for the benefit of making the mixture flowable and fluid for forming (column 3, lines 17-20; column 9, lines 21-28; Examples).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Danforth ‘207 by providing the .

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wohlfromm ‘391 (US 2009/0288739 A1), Danforth ‘207 (US 5,900,207), Lock ’13 (Lock, T. (2013, September 8). “3D printing with Acetal Filament”. Retrieved from http://blog.think3dprint3d.com/2013/09/3d-printing-with-acetal-filament.html), Foley ’13 (Foley, N. (2013, August 12). “3D Printing in Acetal”. Retrieved from https://ultimaker.com/en/community/3646-3d-printing-in-acetal), and Batchelder ‘058 (US 5,866,058) in view of ter Maat ‘820 (US 2013/0062820 A1).
Regarding claim 14, Wohlfromm ‘391 is silent regarding the at least one further polymer (FP) being polytetrahydrofuran.  In analogous art of molding inorganic powder articles, ter Maat ‘820 suggests utilizing a binder for the inorganic powder that includes polytetrahydrofuran.  ter Maat ‘820 also suggests that polytetrahydrofuran, poly-1,3-dioxepane, and poly-1,3-dioxolane are all polyethers that can be decomposed under acid catalysis, and can be used with POM as binders for inorganic powder articles (¶ [0002], [0035], [0036], [0043], [0044]).  Wohlfromm ‘391 suggests poly-1,3-dioxepane and poly-1,3-dioxolane as polyethers for the at least one further polymer (FP) and expresses a desire for the further polymer species to depolymerize under acid conditions (¶ [0038]).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wohlfromm ‘391 by utilizing polytetrahydrofuran as the at least one further polymer (FP) as a substitution of known polyether binders that decompose under acid conditions, as suggested by ter Maat ‘820, with a predictable result of binding inorganic powders in the formed article.

Response to Arguments
Applicant's arguments filed 05-27-2020 have been fully considered but they are not persuasive. It is noted that most all of these arguments have been addressed in past Office Arguments are summarized as follows:
The Examiner relies on an impermissible degree of hindsight.
Response:  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
A person skilled in the art knows that POM has a high crystallization rate, hardens quickly, and is known not to be a sticky polymer as it has a low coefficient of friction, and thus must have assumed that the mixture used in Wohlfromm cannot be suitable for a fused filament fabrication process because the layers of the mixture would not adhere to each other.
Response:  Observations that POM has particular qualities, which may or may not on their own lend themselves to fused filament fabrication as suggested by Danforth, are not sufficiently informative of the qualities of the mixture as a whole. The mixture disclosed by Wohlfromm and the mixture claimed in the instant claims do not include POM as the exclusive binder. They also include polyolefins and additional polymers whose properties of stickiness or coefficients of friction have not been discussed or evaluated. It is also noted that terms like “high crystallization rate”, hardening “quickly”, “not...sticky”, and “low coefficient of friction” are all relative terms without a standard for ascertaining their degree, and without any supporting data, it cannot be objectively evaluated from such 
Danforth teaches away from using POM as a binder because adhesion is one of the most important features of a binder in a fused filament fabrication process.
Response:  Danforth does not exclude POM or any semicrystalline thermoplastic polymers.  Lack of mention is not equivalent to teaching away.
Danforth suggests that mixtures for FDM need to have particular properties to be suitable for FDM. Wohlfromm teaches that the mixture (M) is suitable for injection molding, extrusion, and pressing processes, and does not mention the properties described in Danforth.  Thus one of ordinary skill in the art before the effective filing date of the claimed invention would not have found it obvious to use the mixture of Wohlfromm in FDM as in Danforth.
Response: Lack of mention of these properties in the disclosure of Wohlfromm does not necessarily mean that the mixture (M) does not possess properties suitable for FDM.  Danforth also provides a very broad disclosure of “thermoplastic, thermosetting, water soluble, or organic solvent soluble, thermoplastic binder systems being particularly preferred” (column 6, lines 52-56; see also column 7, lines 3-5). Danforth does not specifically exclude POM, which it is noted is a thermoplastic, and even suggests that “other binder systems, and, in particular, other thermoplastic binder systems may be used” (column 7, lines 3-4). Further, Lock and Foley show that POM can be used as a thermoplastic to form successive adhered layers in a fused filament fabrication process.
The filaments of Danforth are dispensed at 35 to 40°C, which is lower than 50 to 80°C as in claim 7, and Batchelder is silent regarding POM and the mixture (M) according to claim 7.
Response:  The teachings of Danforth and Batchelder are not being bodily incorporated into the teachings of Wohlfromm.  Batchelder suggests that the temperature of a build chamber is a result effective variable, and it has been held that determining an optimum value of a result effective variable involves only routine skill in the art.  Batchelder provides guidance and motivation for determining an optimum build chamber temperature for the mixture of Wohlfromm.
Lock and Foley deal with a completely different technical field than the present invention and are focused on the production of 3D bodies consisting completely of POM without any inorganic powder, and thus one of ordinary skill in the art before the effective filing date of the claimed invention would not combine Lock and/or Foley with the disclosure of Wohlfromm, Danforth, and Batchelder.
Response:  Lock and Foley are in the field of applicant’s endeavor of layer-based additive manufacturing processes and are reasonably pertinent to the particular problem with which the applicant was concerned of utilizing POM in layer-based additive manufacturing processes.  The teachings of Lock and Foley are not being bodily incorporated into the teachings of Wohlfromm.  Rather, Lock and Foley are provided to suggest that materials like those in the mixture of Wohlfromm are usable in a layer-based additive process like that of Danforth.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169.  The examiner can normally be reached on Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN SNELTING/Primary Examiner, Art Unit 1741